277 S.W.3d 783 (2009)
Kyle CARROLL, Appellant,
v.
DEPARTMENT OF CONSERVATION AND DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69356.
Missouri Court of Appeals, Western District.
February 3, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 3, 2009.
Application for Transfer Denied March 31, 2009.
J. Kirk Rahm, Warrensburg, MO, for Appellant.
Ninion S. Riley, Jefferson City, MO, for Respondent, State Division of Employment.
Stephen B. Maule, St. Louis, MO, for Respondent, MO., MO. Dep't of Conservation.
*784 Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Kyle Carroll appeals the Labor and Industrial Relations Commission's decision that he is not eligible for unemployment benefits because he was discharged for misconduct connected with his work at the Department of Conservation. We affirm. Rule 84.16(b).